



Exhibit 10.2


SECOND AMENDMENT TO THE
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MANNING & NAPIER GROUP, LLC
(A Delaware Limited Liability Company)


This Second Amendment (this "Amendment") to the Amended and Restated Limited
Liability Company Agreement of Manning & Napier Group, LLC, a Delaware limited
liability company (the "Company"), is entered into as of March 3, 2020 (the
"Effective Date"), by and among the undersigned Members of the Company.


RECITALS


WHEREAS, the Members entered into the Amended and Restated Limited Liability
Company Agreement effective as of October 1, 2011 and the First Amendment to
Amended and Restated Limited Liability Company Agreement of Manning & Napier
Group, LLC effective December 1, 2013 (together, the "Original Agreement");


WHEREAS, the Limited Liability Company Agreement of M&N Group Holdings, LLC,
shall be amended on even date herewith;


WHEREAS, Manning & Napier Capital Company, L.L.C. ("MNCC"), a Member of the
Company, is a party to that certain Amended and Restated Operating Agreement
dated November 23, 2011, which agreement shall be amended on even date herewith
(the "MNCC Operating Agreement");


WHEREAS, in conjunction with the amendments to the M&N Group Holdings Operating
Agreement and the MNCC Operating Agreement, the Members desire to amend the
Original Agreement as provided herein;


WHEREAS, pursuant to Section 13.01 of the Original Agreement, the Original
Agreement may be amended with the written consent of the Managing Member and M&N
Group Holdings; and


NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the undersigned Members agree as follows:


1.    Definitions.    Any capitalized term used, but not defined, in this
Amendment shall have its respective meaning as set forth in the Original
Agreement.


2.    Amendments.    From and after the Effective Date:







--------------------------------------------------------------------------------





(a)    Section 11.03(c) shall be amended and restated in its entirety to read as
follows:


"(c)    The highest ranking employee of the Company's accounting department will
be the Company's Partnership Representative."


(b)    New Sections 11.03(d), 11.03(e), and 11.03(f) are added to read as
follows:


"(d)    The Partnership Representative is authorized and required to represent
the Company (at the Company's expense) in connection with all examinations of
the Company's affairs by taxing authorities, including resulting administrative
and judicial proceedings, and to expend Company funds for professional services
and costs associated therewith. Each Member will not independently act with
respect to tax audits or tax litigation of the Company, unless previously
authorized to do so in writing by the Partnership Representative, which
authorization may be withheld by the Partnership Representative in its sole and
absolute discretion. The Partnership Representative shall have sole discretion
to determine whether the Company (either on its own behalf or on behalf of the
Members) will contest or continue to contest any tax deficiencies assessed or
proposed to be assessed by any tax authority. The Company and its Members shall
be bound by the actions taken by the Partnership Representative.


(e)    In the event of an audit of the Company that is subject to the
partnership audit procedures enacted under Section 1101 of the Bipartisan Budget
Act (“BBA”) (the “BBA Procedures”), the Partnership Representative, in his or
her sole discretion, shall have the right to make any and all elections and to
take any actions that are available to be made or taken by the Partnership
Representative or the Company under the BBA Procedures (including any election
under Section 6226 of the Code as amended by the BBA). If an election under
Section 6226(a) of the Code (as amended by the BBA) is made, the Company shall
furnish to each Member for the year under audit a statement of the Member’s
share of any adjustment set forth in the notice of final partnership adjustment,
and each Member shall take such adjustment into account as required under
Section 6226(b) of the Code (as amended by the BBA).


(f)    Any deficiency for taxes imposed on any Member (including penalties,
additions to tax or interest imposed with respect to such taxes and any tax
deficiency imposed pursuant to Section 6226 of the Code as amended by the BBA)
will be paid by such Member and if required to be paid (and actually paid) by
the Company, will be recoverable from such Member. To the extent that the
Partnership Representative does not make an election under Section 6226 of the
Code (as amended by the BBA), the Company shall use commercially reasonable
efforts to (i) make any modifications available under Sections 6225(c)(3), (4),
and (5) of the Code, as amended by the BBA, and (ii) if requested by a Member,
provide to such Member information allowing such Member to file an amended
federal income tax return, as described in Section 6225(c)(2) of the Code as
amended by the BBA, to the extent such amended return and payment of any related
federal income taxes would reduce any taxes payable by the Company."


3.    Miscellaneous Provisions







--------------------------------------------------------------------------------





(a)    This Amendment shall constitute and evidence the consent of the Managing
Member, M&N Group Holdings, and any other undersigned Members of this Amendment
within the meaning of Section 13.01 of the Original Agreement.


(b)    Except as expressly amended hereby, the terms and conditions of this
Original Agreement are hereby ratified and confirmed, and shall continue in full
force and effect. In the event of any conflict or inconsistency between the
terms set forth herein and the terms of the Original Agreement, the terms
contained in this Amendment shall control.


(c)    This Amendment shall be governed by, and construed in accordance with,
the laws and decisions of the State of Delaware, without regard to conflict of
law rules applied in such State.


(d)    This Amendment constitutes the entire understanding among the parties
hereto. No waiver or modification of the provisions of this Amendment shall be
valid unless it is in writing and executed pursuant to Section 13.01 of the
Original Agreement and then, only to the extent therein set forth.


(e)    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement binding on the Members and the Board. For purposes of
this Amendment, any signature hereto transmitted by facsimile or e-mail (in PDF
format) shall be considered to have the same legal and binding effect as any
original signature hereto.


[THE NEXT PAGE IS THE SIGNATURE PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


MANAGING MEMBER:


MANNING & NAPIER, INC.






By: /s/ Sarah C. Turner__________
Name: Sarah C. Turner
Title: Corporate Secretary


MEMBERS


M&N GROUP HOLDINGS, LLC






By: /s/ William Manning_________
Name: William Manning
Title: Managing Member






MANNING & NAPIER CAPITAL COMPANY, L.L.C.






By: /s/ William Manning_________
Name: William Manning
Title: Managing Member




                                





